DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s filing dated 02/23/2022.
Claims 1-17 are allowed. Claims 18-20 have been canceled via Examiner’s amendments.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Ms. Vivian Chew (Re No. 79387) on 25 April 2022.
	This application has been amended as follows:


1. 	(Currently Amended) method, comprising: 
determining a moving average of duty cycle periods for a power component of a vehicle for recent power load events, each of the duty cycle periods comprising both on-time portions and off-time portions, wherein the moving average of duty cycle periods comprises a plurality of duty cycles; 
receiving a predetermined multiplier,
maintaining, based on being ; and 
placing, based on exceeding the [[a]] predetermined multiplier applied to the off-time portions, the engine 
detecting a boundary condition for a battery of the vehicle; and 
maintaining the engine in the on-state condition until the boundary condition exists.5. 	(Previously Presented) The method according to claim 4, wherein the boundary condition comprises a battery temperature that is lower than a lower limit threshold comprising a predetermined lower temperature or higher than an upper limit threshold comprising a predetermined upper temperature.6. 	(Previously Presented) The method according to claim 4, wherein the boundary condition comprises a battery voltage that is below a lower voltage limit threshold comprising a predetermined number of volts.7. 	(Original) The method according to claim 4, wherein the boundary condition comprises a battery state of charge value that is below a lower state of charge threshold.8. 	(Original) The method according to claim 4, further comprising: 
detecting when a direct current and alternating current usage that is greater than a usage threshold; and 
maintaining the engine in the on-state condition until the boundary condition exists.9. 	(Original) The method according to claim 1, further comprising: 
detecting when a usage condition exists, the usage condition comprising at least one of an occupied state of the vehicle, climate control operation, lighting operation, radio operation, or exterior lighting operation; and 
maintaining the engine in the on-state condition until the usage condition exists.10. 	(Currently Amended) A system, comprising: 
a battery; 
an inverter coupled to the battery; 
a human machine interface at a vehicle configured to receive a predetermined multiplier;
a controller comprising a processor and a memory for storing executable instructions, the processor executing the instructions to determine a moving average of duty cycle periods for a power component of the [[a]] vehicle for recent power load events, each of the duty cycle periods comprising both on-time portions and off-time portions, wherein the moving average of duty cycle periods comprises a plurality of duty cycles; and 
wherein when the on-time portions of the moving average are above a predetermined percentage, an engine of the vehicle remains in an on-state condition, further wherein when a current off-time period of the power component exceeds a value equal to the [[a]] predetermined multiplier applied to the off-time portions, the engine is placed in an off-state condition.11. 	(Currently Amended) The system according to claim 10, to be individually selectable by a user of the vehicle.12. 	(Original) The system according to claim 10, wherein the processor is further configured to: 
detect a boundary condition for the battery of the vehicle; and 
maintain the engine in the on-state condition until the boundary condition exists.13. 	(Previously Presented) The system according to claim 12, wherein the boundary condition comprises a battery temperature for the battery that is lower than a lower limit threshold comprising a predetermined lower temperature or higher than an upper limit threshold comprising a predetermined upper temperature.14. 	(Previously Presented) The system according to claim 12, wherein the boundary condition comprises a battery voltage for the battery that is below a lower voltage limit threshold comprising a predetermined number of volts.15. 	(Previously Presented) The system according to claim 12, wherein the boundary condition comprises a battery state of charge value of the battery that is below a lower state of charge threshold.16. 	(Original) The system according to claim 15, wherein the processor is further configured to: 
detect when a direct current and alternating current usage that is greater than a usage threshold; and 
maintain the engine in the on-state condition until the boundary condition exists.17. 	(Original) The system according to claim 10, wherein the processor is further configured to: 
detect when a usage condition exists, the usage condition comprising at least one of an occupied state of the vehicle, climate control operation, lighting operation, radio operation, or exterior lighting operation; and 
maintain the engine in the on-state condition until the usage condition exists.18. 	(Canceled) 
19. 	(Canceled) 
20. 	(Canceled) 


REAOSNS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Mansur et al., US 20170274890 A1 and Chuah et al., US 20130099576 A1.
	Mansur discloses determining a moving average of duty cycle periods for a power component of a vehicle for recent power load events, each of the duty cycle periods comprising both on-time portions and off-time portions, wherein the moving average of duty cycle periods comprises a plurality of duty cycles (See at least ¶15).

	Chuah teaches receiving a predetermined multiplier (See at least ¶7).

	None of the prior art of record references taken either together or in combination with the prior art of record disclose:

(Claim 1) “maintaining, based on the on-time portions of the moving average being above a predetermined percentage, an engine of the vehicle in an on-state condition; and placing, based on a current off-time period of the power component exceeding a value equal to the predetermined multiplier applied to the off-time portions, the engine in an off-state condition.”
(Claim 10) “wherein when the on-time portions of the moving average are above a predetermined percentage, an engine of the vehicle remains in an on-state condition, further wherein when a current off-time period of the power component exceeds a value equal to the predetermined multiplier applied to the off-time portions, the engine is placed in an off-state condition.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662